Citation Nr: 0835655	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-39 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to August 
2004.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Denver, Colorado.


FINDING OF FACT

Throughout the entire period of the claim, the veteran's low 
back disability has been manifested by subjective complaints 
of back pain; ankylosis of the entire thoracolumbar spine and 
incapacitating episodes of intervertebral disc syndrome with 
a duration of at least four weeks in the past 12 months have 
not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no 
higher, for lumbosacral strain with degenerative disc disease 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5021-
5242 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

A disability rating in excess of 10 percent rating for a low 
back disability will be warranted when the objective medical 
evidence shows the following:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees;
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees;
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months (all at 20 
percent). 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In this case, the Board finds that a disability rating in 
excess of 10 percent is warranted.  Specifically, the Board 
finds that the veteran is entitled to a higher rating based 
on forward flexion of the thoracolumbar spine.  While the 
November 2004 VA examination revealed essentially normal 
range of motion, the most recent VA examination report of 
August 2006 showed pain upon forward flexion from 60 to 88 
degrees.  

The functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Under 38 
C.F.R. § 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).  

Because the August 2006 VA examination demonstrated pain at 
60 degrees of flexion, the veteran is considered to have 
actual limitation of motion at this point.  Accordingly, as 
forward flexion is shown to be greater than 30 degrees but 
not greater than 60 degrees, a 20 percent evaluation is 
warranted under the regulations.  Thus, the criteria for 
establishing a disability rating in excess of 10 percent have 
been met.

Next, in considering whether the veteran is entitled to a 
disability rating in excess of 20 percent, the Board finds 
that his symptoms do not more nearly approximate the rating 
criteria for the next higher evaluation.  To establish a 
disability rating in excess of 20 percent for a low back 
disability, the evidence must show:

*	forward flexion of the thoracolumbar spine to 30 degrees 
or less;
*	favorable ankylosis of the entire thoracolumbar spine; 
or,  
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months (all at 40 
percent).

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 40 
percent rating.  

As discussed above, the August 2006 VA examination 
demonstrated forward flexion to 88 degrees but with pain 
noted at 60 degrees.  Because flexion, even considering pain, 
is not shown as less than 30 degrees, the findings above do 
not support a 40 percent evaluation based on limitation of 
flexion of the thoracolumbar spine.  

The Board has considered the veteran's range of motion as 
limited by additional factors, such as pain, stiffness, and 
fatigue.  Specifically, in a February 2005 statement, he 
indicated that his low back pain affected his ability to 
sleep at night, and, in a September 2005 treatment report, he 
reported experiencing increased pain after exercising.  
Additionally, in the August 2006 VA examination, he 
complained of difficulty walking more than half a day, 
bending over, and driving his automobile with a standard 
clutch. 

The Board notes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his 
reports of back pain are consistent with the evidence of 
record and are found to be credible.  However, despite the 
complaints and findings of pain as noted above, the evidence 
does not establish additional functional impairment such to 
support the next-higher 40 percent evaluation. 

Although the veteran reported pain as stated above and flare-
ups that occur three to four times a day for a duration of a 
few minutes in the August 2006 VA examination, the weight of 
the evidence does not establish an increased level of 
impairment from the exacerbations.  Specifically, the VA 
physician indicated that no additional loss of range of 
motion is recommended for the lumbosacral spine due to 
painful motion, weakness, impaired endurance, incoordination, 
or acute flare-ups.  Therefore, even considering the 
veteran's subjective complaints of pain and flare-ups, the 
evidence does not warrant a higher rating under DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Next, the evidence does not support a finding of favorable 
ankylosis of the entire thoracolumbar spine.  The August 2006 
VA examination revealed substantial range of motion of the 
thoracolumbar spine; the veteran demonstrated flexion to 60 
degrees, left and right lateral bending to 25 degrees, 
extension to 30 degrees, right rotation to 30 degrees, and 
left rotation to 20 degrees.  Because ankylosis of the entire 
thoracolumbar spine has not been shown, there is no basis for 
a disability rating in excess of 20 percent.  

Next, a higher rating may be warranted with incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  At the time of the November 2004 VA 
examination, the veteran had reported that he had not 
experienced any incapacitating episodes of back pain.  

At the August 2006 VA examination, he reported one 
incapacitating episode of low back pain during the past 12 
months that involved an emergency room visit and physician 
prescribed bedrest for one day.  Because the evidence does 
not show that he was incapacitated for a duration of at least 
4 weeks in the past 12-month period, the Board finds that 
there is no basis for a higher rating for intervertebral disc 
syndrome pursuant to this provision.

In addition, in contemplating whether the veteran is entitled 
to an additional disability rating for neurological 
manifestations, the Board notes that a separate 10 percent 
disability rating for radiculopathy of the left lower 
extremity was assigned effective October 27, 2005.  Thus, 
the assignment of separate neurologic ratings has been 
provided as required by Note (1). 

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007) but finds no evidence that the veteran's 
back disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the August 2006 VA examination indicated that 
the veteran sought emergency medical care for his low back 
pain once during the past 12 months.  Also, recent VA 
outpatient records indicated that he again required emergency 
medical attention in February 2007 for low back pain.  
However, the record does not reflect any further periods of 
hospitalization.  Therefore, the Board finds that the 
evidence does not demonstrate that frequent periods of 
hospitalization required for referral for an extra-schedular 
rating under 38 C.F.R. § 3.321.  

Further, despite the veteran's complaints of pain, the 
preponderance of the evidence does not indicate that his 
condition has resulted in any occupational impairment or that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned rating.  
According to a December 2006 VA treatment record, the veteran 
was employed.   While he reported having to wear a back brace 
in the August 2006 VA examination, no other occupational 
limitations were noted.  

Moreover, the scheduler rating criteria for thoracolumbar 
disabilities specifically contemplate spine limitation of 
motion due to pain, radiating pain, stiffness, and aching.  
As stated above, even considering the veteran's complaints of 
pain, substantial range of motion was demonstrated in the 
August 2006 VA examination (pain was not noted until flexion 
to 60 degrees, left and right lateral bending to 25 degrees, 
extension to 30 degrees, right rotation to 30 degrees, and 
left rotation to 20 degrees).  Hence, referral for assignment 
of an extra-schedular evaluation is not warranted in this 
case.  

In conclusion, the Board finds that the veteran's symptoms 
more nearly approximate the criteria for a disability rating 
of 20 percent, but no higher, for his low back disability.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
service treatment records and VA outpatient treatment records 
with the claims file, and he was afforded VA examinations in 
November 2004 and August 2006.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A 20 percent rating, but no more, for lumbosacral strain with 
degenerative disc disease is granted, subject to governing 
criteria applicable to the payment of monetary benefits.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


